Third District Court of Appeal
                               State of Florida

                        Opinion filed March 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-498
             Lower Tribunal Nos. F05-37731B, F05-36528B
                         ________________


                     Zackery Rashard Williams,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Miguel M. de la O,
Judge.

     Zackery Rashard Williams, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and LINDSEY and BOKOR, JJ.

     PER CURIAM.

     Affirmed.